Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:20-cv-80993-WPD

  TIMOTHY O’BRYAN

         Plaintiff,

  vs.

  JOE TAYLOR RESTORATION, INC., a Florida
  Corporation, AARON GETTY, individually,
  KAREN RADEWICZ, individually, and
  GLENDA GALARZA, individually,

         Defendants.
                                                      /

              DEFENDANTS’ MOTION TO TAX COSTS UNDER 28 U.S.C. § 1920
                   AND INCORPORATED MEMORANDUM OF LAW

         Defendants, JOE TAYLOR RESTORATION, a Florida for profit corporation (“JTR”),

  AARON GETTY, individually, KAREN RADEWICZ, individually, and GLENDA GALARZA,

  individually (hereinafter collectively referred to as “Defendants”), by and through undersigned

  counsel, pursuant to Fed. R. Civ. P. 54, 28 U.S.C. §1920 and S.D. Fla. 7.3(a) and (c), hereby file

  their motion to tax costs under 28 U.S.C. § 1920 and incorporated memorandum of law, and as

  grounds therefor, state as follows:

         1.      Plaintiff filed his operative amended complaint on November 18, 2020, suing

  Defendants for allegedly unpaid sick leave time under the Emergency Paid Sick Leave Act. See

  ECF No. 19.

         2.      On June 10, 2021, a jury returned a verdict in favor of Defendants. ECF No. 78.

  The Court entered final judgment in favor of Defendants the next day, on June 11, 2021. ECF No.

  82.



                                             Page 1 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 2 of 9




         3.       Defendants are prevailing parties in this suit as they received a favorable verdict,

  and Plaintiff recovered nothing in this action.

         4.       As the prevailing parties, Defendants are entitled to reasonable costs incurred in the

  defense of this lawsuit, permitted by 28 U.S.C. § 1920.

         5.       Defendants incurred $7,095.81 in taxable costs in the defense of this suit. These

  include private process server fees, fees and disbursements for printing, and fees for

  exemplification and the costs of making copies of materials, which copies were necessarily

  obtained for use in the case. The costs expended in this case were reasonably and necessarily

  incurred in protecting Defendants’ interests. The costs expended are reflected in this Bill of Costs

  which has been filed with the Court on Form AO 133. See Bill of Costs filed concurrently herewith

  as Exhibit A.

                                     MEMORANDUM OF LAW

         A prevailing party is “[a] party in whose favor a judgment is rendered, regardless of the

  amount of damages awarded.” Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health &

  Human Res., 532 U.S. 598, 603 (2001); Util. Automation 2000, Inc. v. Choctawhatchee Elec.

  Coop., 298 F.3d 1238, 1248 (11th Cir. 2002).

         Under 28 U.S.C. §1920 and Rule 54 of the Federal Rules of Civil Procedure, a prevailing

  party is entitled to court costs for “(1) fees of the clerk and marshal; (2) fees for printed or

  electronically recorded transcripts necessarily obtained for use in the case; (3) fees and

  disbursements for printing and witnesses; (4) fees for exemplification and the costs of making

  copies of any materials where the copies are necessarily obtained for use in the case; (5) docket

  fees under section 1923 of this title; and (6) compensation of court appointed experts,

  compensation of interpreters, and salaries, fees, expenses, and costs of special interpretation



                                               Page 2 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 3 of 9




  services under section 1828 of this title.” See 28 U.S.C. §1920.

         “A prevailing party may recover costs as a matter of course unless otherwise directed by

  the Court or applicable statute.” See Monelus v. Tocodrian, Inc., 609 F. Supp. 2d 1328 (S.D. Fla.

  2009). The burden of challenging whether costs are taxable falls upon the non-prevailing party.

  Id., citing Ass'n for Disabled Americans, Inc. v. Integra Resort Mgmt., Inc., 385 F. Supp. 2d 1272,

  1288 (M.D. Fla. 2005). If a case is litigated to judgment on the merits in favor of the defendant,

  the defendant is the prevailing party. Pickett v. Iowa Beef Processors, 149 F. App’x 831, 832 (11th

  Cir. 2005).

                A. Private process server fees (not exceeding the Marshal’s fee)

         Although section 1920 only refers to “[f]ees of the clerk and marshal,” courts have held

  this section permits taxation of subpoena fees charged by a private process server if the rates do

  not exceed the fees of U.S. Marshals to effectuate service. See Monelus, 609 F. Supp. 2d at 1334;

  EEOC v. W & O, Inc., 213 F.3d 600, 623-24 (11th Cir. 2000). Where the invoices do not reflect

  the time spent by private process servers, the service fees are recoverable at an amount up to $65

  per subpoena. Id.; see Small v. Ford Motor Co., 2015 WL 203178 at *2 (S.D. Fla. Jan. 14, 2015)

  (permitting a recovery up to $65 per subpoena for service of subpoenas).

         Here, Defendants seek to recover private process server fees not exceeding $65 per

  subpoena for the service of three (3) subpoenas issued to Dr. Jack Newcomer (once in connection

  with a notice of non-party production, once for deposition, and once for trial). Defendants also

  seek to recover private process server fees not exceeding $65 per subpoena for the service of its

  trial subpoena on Plaintiff. Defendants’ private process server fees were lower than the rates used

  by the U.S. Marshal’s office at $40 per subpoena. Defendants request $160.00 for the 4 subpoenas

  served throughout litigation.



                                              Page 3 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 4 of 9




              B. Fees for printed or electronically recorded transcripts necessarily obtained for
  use in the case

          Deposition transcripts are taxable costs under 28 U.S.C. § 1920. W & O, Inc., 213 F.3d at

  620 (11th Cir. 2000); Equal Employment Opportunity Comm'n v. Doherty Group, Inc., 2020 WL

  8181630, at *3 (S.D. Fla. Dec. 29, 2020), report and recommendation adopted sub nom. Equal

  Employment Opportunity Comm'n v. Doherty Enterprises, Inc., 2021 WL 148734 (S.D. Fla. Jan.

  15, 2021). A court may tax costs “associated with the depositions submitted by the parties in

  support of their summary judgment motions.” Monelus, 609 F. Supp. 2d at 1337 (S.D. Fla. 2009).

  Transcripts are “necessarily obtained” for use in the case where testimony was needed for

  impeachment at trial, the deponent was on the other party's trial witness list, or the deposition was

  “necessary to the issues when taken, even if use of a deposition is minimal or not critical to that

  party's ultimate success. Procaps S.A. v. Patheon, Inc., 2016 WL 411017 at *3 (S.D. Fla. Feb. 2,

  2016); Belniak v. Florida Highway Patrol, 2014 WL 12650628, at *2 (M.D. Fla. May 7, 2014),

  report and recommendation adopted, 2014 WL 12650674 (M.D. Fla. June 3, 2014) (“Generally,

  taxation of deposition costs of witnesses who were listed on the losing party's witness list is

  reasonable “because the listing of those witnesses indicated both that the [opposing party] might

  need the deposition transcript to cross-examine the witnesses” and that the information those

  people had was discoverable.”). Further, “obtaining deposition transcripts for use during discovery

  may be taxable as long as it is necessary to the issues in the case when the deposition was

  taken.” Id. at 1337. The non-prevailing party bears the burden of showing that specific deposition

  costs or a court reporter's fee was not necessary for use in the case or that the deposition was not

  related to an issue present in the case at the time of the deposition. Monelus, 609 F. Supp. 2d at

  1337.

          Defendants incurred court reporter fees and costs for obtaining the deposition transcripts

                                              Page 4 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 5 of 9




  of Timothy O’Bryan and Dr. Jack Newcomer. Defendants also incurred costs for obtaining copies

  of the deposition transcripts of the individual defendants, Aaron Getty, Glenda Galarza, and Karen

  Radewicz, which were taken at Plaintiff’s insistence. And Defendants also incurred costs for

  obtaining the deposition transcript of Stuart Rosenfeldt, who Plaintiff also deposed (and attempted

  to call at trial). The propriety of each deposition transcript is briefly explained below.

         •       Timothy O’Bryan – the necessity for Plaintiff’s deposition is prescient and obvious.

         •       Aaron Getty – the necessity for a named Defendant’s deposition is prescient and

  obvious. Moreover, he was called at trial by Plaintiff as a witness, and his deposition transcript

  was used by both parties in their respective examinations.

         •       Glenda Galarza and Karen Radewicz – same analysis as Aaron Getty

         •       Dr. Jack Newcomer – Plaintiff’s treating physician who was initially disclosed as a

  person with knowledge of the allegations. Dr. Newcomer was an essential part of Defendants’

  defense, as his progress notes indicated unequivocally that he did not order Plaintiff to quarantine

  at any point. His testimony and records produced were cited extensively in Defendants’ summary

  judgment motion, and his records were admitted into evidence at trial (and also were used as

  demonstrative aids during Defendants’ closing argument). Although he was subpoenaed for trial,

  Defendants ultimately determined it was not necessary to call Dr. Newcomer as a witness.

         •       Stuart Rosenfeldt – an HR and labor consultant for Defendants. Rosenfeldt’s

  deposition was taken at Plaintiff’s insistence. Rosenfeldt was also proffered as a witness by

  Plaintiff at trial. The costs of his deposition transcript were necessary in that Defendants needed

  to prepare for him to be called as a witness, despite Defendants’ argument he was irrelevant to the

  issues in this matter, and the fact he ultimately was not called due to Defendants’ stipulation in

  connection with the alleged testimony on which Mr. Rosenfeldt was supposedly being called to


                                               Page 5 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 6 of 9




  testify.

             For convenience purposes, Defendants have prepared this deposition chart.

     Deponent          Appears on       Appears on      Used      In     Subpoenaed or
                       Plaintiff’s      Plaintiff’s     Defendant’s      Called to Testify
                       Initial          Trial           Summary          at Trial
                       Disclosures      Witness List    Judgment
                       List                             Motion
   T. O’Bryan          X                X               X                X

   A. Getty            X                X                                X

   G. Galarza          X                X               X                X

   K. Radewicz         X                X                                X

   Dr.                 X                X               X                X

   Newcomer

   S. Rosenfeldt                        X                                X



             Defendants paid court reporter fees for copies of the transcripts of all depositions taken in

  this case for their use in further discovery, pretrial motions, including their motion for summary

  judgment, and for use at trial. Many of the above transcripts were cited in Defendants’ Motion for

  Summary Judgment or Reply to Plaintiff’s Response to same. Each deposition transcript ordered

  was for a witness who was actually called to testify at trial, was proffered as a witness, or was

  subpoenaed for trial. Further, with respect to Rosenfeldt’s deposition, if a deposition was taken by

  the non-prevailing party, the prevailing party “may recover the costs associated with obtaining a

  copy of a deposition transcript.” Procaps, 2016 WL 411017 at *3.

             The total amount claimed for court reporter fees and deposition transcripts in this matter is

  $2,432.30.



                                                 Page 6 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 7 of 9




         C.      Fees for exemplification and the costs of making copies of any materials where
 the copies are necessarily obtained for use in the case.

        Costs of making copies and fees for exemplification are taxable under Section 1920(4).

  Recoverable costs under Section 1920(4) are those “necessary to duplicate an electronic document

  in as faithful and complete a manner as required by rule, by court order, by agreement of the

  parties, or otherwise.” CBT Flint Partners, LLC v. Return Path., Inc., 737 F.3d 1320, 1328 (Fed.

  Cir. 2013). Copies of oversize documents are taxable. Arcadian Fertilizer, L.P. v. MPW Indus.

  Svcs., Inc., 249 F.3d 1293, 1296 (11th Cir. 2001).

        In this case, Defendants incurred costs in preparing oversized documents for use at closing

  argument. The Eleventh Circuit has held that under § 1920, a party is entitled to recover fees for

  making copies of any materials where the copies are necessarily obtained for use in the case. Here,

  Defendants had oversized displays of certain key emails between Plaintiff and Defendants, as well

  as two progress notes from Dr. Newcomer, highlighted and enhanced for the jury’s review during

  closing arguments. These oversized displays were on evidence that was admitted without objection

  at trial and discussed extensively on examinations of Plaintiff and the named Defendants.

        Additionally, Defendants prepared a demonstrative aid which was used during closing

  arguments: a timeline of events. As to the demonstrative aid used at trial, the Eleventh Circuit

  specifically has held:

             28 U.S.C. 1920(4) allows “[f]ees for exemplification and copies of papers
             necessarily obtained for use in the case.” 28 U.S.C. § 1920(4). For costs to
             be taxed under § 1920(4), an item must fit within either the category “copies
             of paper” or the category “exemplification.” We read “copies of paper” to
             mean reproductions involving paper in its various forms and conclude that
             because oversize documents and color photographs are capable of this
             characterization, taxation of these costs was not error.




                                              Page 7 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 8 of 9




  Arcadian Fertilizer, 249 F.3d at 1296.1 The timeline was necessarily prepared for use in this case

  because it referenced the key dates in both Plaintiff’s and Defendants’ testimonies. The costs

  incurred for producing both the oversized documents and demonstrative aid are $3,826.75.

         Further, costs of copies of pleadings, correspondence, documents tendered to the opposing

  party and documents prepared for the court's consideration are recoverable.” Procaps, 2016 WL

  411017, at *6 (S.D. Fla. Feb. 2, 2016). This includes the “costs associated with copying documents

  for the purpose of providing them to the court,” and “copies produced to opposing counsel.” Id.,

  citing Monelus, 609 F. Supp. 2d at 1335. Defendants seek to recover the costs of providing a paper

  copy of the Exhibit Notebook provided to the Court and to opposing counsel at trial, as well as

  two copies of the Exhibit Notebook and Trial Notebook for its own use during trial (one for

  undersigned and one for his associate). Defendants represent the digital versions of the Exhibit

  Notebook totals 201 pages and the Trial Notebook totals 412 pages, all of which are documents

  which were used for the purposes of discovery, for the preparation of trial, and to generally advance

  the case towards resolution.2 See Procaps, 2016 WL 411017, at *6. And the digital versions

  necessarily exclude the cost for binders, tabs, and any other ease of use features. Because “rates

  between $0.10 and $0.25 per page are recoverable,” see id., Defendants seek reimbursement at a




  1
          Arcadian Fertilizer is somewhat outmoded. In 2008, Congress amended § 1920(4) “by
  striking ‘copies of papers’ and inserting ‘the costs of making copies of any materials where the
  copies are[.]” Powell v. The Home Depot, U.S.A., Inc., 2010 WL 4116488, at *19 (S.D. Fla. Sept.
  14, 2010), report and recommendation adopted, 2010 WL 4102933 (S.D. Fla. Oct. 18, 2010);
  Durden v. Citicorp Trust Bank, FSB, 2010 WL 2105921, at *4 (M.D. Fla. Apr. 26, 2010). The
  current version of § 1920(4) now allows taxation of costs for “[f]ees for exemplification and the
  costs of making copies of any materials where the copies are necessarily obtained for use in the
  case[,]” which includes a demonstrative aid.
  2
          Defendants attach the respective Tables of Contents of the Exhibit and Trial Notebooks as
  support for these recoverable costs. See Exhibits B & C. If necessary, Defendants have no
  objection to filing the pdf versions of the printed documents.
                                              Page 8 of 9
Case 9:20-cv-80993-WPD Document 87 Entered on FLSD Docket 07/12/2021 Page 9 of 9




  rate of $0.17 cents per page. This would total $140.08 (for two Trial Notebooks) and $136.68 (for

  four Exhibit Notebooks), for a total of $276.76 for the costs of these in-house copies.

         The total amount of claimed for copies and exemplification in this matter is $4,103.51

  [$3,826.75 + $276.76].

             D. Fees for witnesses

         Costs of witness appearances at deposition are taxable under Section 1920(3). Defendants

  were charged $400.00 by Dr. Newcomer for his appearance at deposition, which he was paid. The

  costs incurred for Dr. Newcomer’s deposition are $400.00.

                                           CONCLUSION

         WHEREFORE, Defendants, JOE TAYLOR RESTORATION, a Florida for profit

  corporation (“JTR”), AARON GETTY, individually, KAREN RADEWICZ, individually, and

  GLENDA GALARZA, individually, respectfully request this Court enter an Order of taxable costs

  of $7,095.81 in favor of Defendants, and entering any further relief deemed just and proper.

               CERTIFICATE OF PRE-FILING GOOD FAITH CONFERENCE

         Pursuant to S.D. Local Rules 7.1(a)(3) and 7.3, Defendants’ counsel conferred with

  Plaintiffs’ counsel on July 9, 2021, to discuss costs, as required by the local rules, by sending him

  a finalized version of this motion. Counsel for Plaintiffs did not respond to Defendants’ conferral.

  Dated: July 12, 2021                          Respectfully submitted,
         Boca Raton, FL
                                                Daniel R. Levine
                                                DANIEL R. LEVINE, ESQ.
                                                Florida Bar No. 0057861
                                                E-mail: DRL@PBL-Law.com
                                                PADULA BENNARDO LEVINE, LLP
                                                3837 NW Boca Raton Blvd., Suite 200
                                                Boca Raton, FL 33431
                                                Telephone: (561) 544-8900
                                                Facsimile:     (561) 544-8999
                                                Attorneys for Defendants

                                              Page 9 of 9
